COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                            NOS. 02-11-00352-CR
                            NOS. 02-11-00353-CR


TIFFANY FOSTER                                                     APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1
                                    ----------

      Appellant Tiffany Foster attempts to appeal her adjudication for robbery in

trial court cause number 1210157W and her conviction for aggravated robbery in

trial court number 1221222D. The trial court sentenced Appellant to five years’

confinement in each case in accordance with Appellant’s plea bargain

agreements with the State. Appellant filed pro se notices of appeal on August

16, 2011.    On August 22, 2011, Appellant’s trial counsel filed a motion to

      1
      See Tex. R. App. P. 47.4.
withdraw as attorney of record on appeal, stating that Appellant’s notices of

appeal were filed pro se and that he had not been retained to represent Appellant

on appeal.

       Concerned that we did not have jurisdiction over these appeals, we sent a

letter to Appellant and her retained counsel requesting a response by August 29,

2011, showing grounds for continuing the appeals. Other than the motion to

withdraw filed by Appellant’s trial counsel, we have not received a response to

our letter.

       The trial court’s certifications of Appellant’s right of appeal respectively

state that this “is a plea-bargain case, and the defendant has NO right of appeal”

and that “the defendant has waived the right of appeal.” The Texas Rules of

Appellate Procedure are clear that in a plea bargain case, an appellant may

appeal only those matters that were raised by written motion filed and ruled on

before trial or after getting the trial court’s permission to appeal. Tex. R. App. P.

25.2(a)(2). Accordingly, we grant the motion to withdraw filed by Appellant’s trial

counsel, and we dismiss the appeals for want of jurisdiction. See Tex. R. App. P.

25.2(a)(2), (d), 43.2(f).

                                                    PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 6, 2011



                                         2